Exhibit 10
 
FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENTS
 
 
THIS FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENTS (the “Amendment”), dated
as of November 9, 2010, is entered into by and between CAPSTONE TURBINE
CORPORATION, a Delaware corporation (“Company”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), acting through its Wells Fargo Business Credit
operating division.
 
RECITALS
 
A.           Company and Wells Fargo are parties to (i) a Credit and Security
Agreement dated February 9, 2009 (as amended by that certain First Amendment to
Credit and Security Agreements, dated June 9, 2009 (“First Amendment”), that
certain Second Amendment to Credit and Security Agreements and Waiver of
Defaults, dated November 5, 2009 (“Second Amendment”), that certain Third
Amendment to Credit and Security Agreements and Waiver of Default, dated June
11, 2010 (“Third Amendment”), and that certain Fourth Amendment to Credit and
Security Agreements, dated June 29, 2010 (“Fourth Amendment”), and as further
amended from time to time, the “Domestic Credit Agreement”), and (ii) a Credit
and Security Agreement (Ex-Im Subfacility), dated February 9, 2009 (as amended
by the First Amendment, the Second Amendment, the Third Amendment, and the
Fourth Amendment, and further amended from time to time, the “Ex-Im Credit
Agreement”; and together with the Domestic Credit Agreement, the “Credit
Agreements”).  Capitalized terms used in these recitals have the meanings given
to them in the Credit Agreements unless otherwise specified.
 
B.           Company has requested that the Credit Agreements be further
amended, and Wells Fargo is willing to agree to such amendments pursuant to the
terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
 
1.             Section 5.28 of the Credit Agreement.  Section 5.28 of the Credit
Agreements is hereby amended to read in its entirety as follows:
 
“5.28           Cash Collateral.  Company shall establish and maintain a pledge
of cash collateral in the amount of $5,000,000 (the “Cash Collateral”), subject
to the following terms and conditions:  (i) the Cash Collateral shall be held in
a deposit account or securities account maintained at Wells Fargo Bank, National
Association or an affiliate of Wells Fargo (the “Cash Collateral Account”); (ii)
to secure the Indebtedness, Company hereby grants to Wells Fargo a security
interest in all of Company’s right, title, and interest in and to the Cash
Collateral, the Cash Collateral Account, all interest that accrues (if any) on
the Cash Collateral, and all products and proceeds thereof, in each case whether
now existing or hereafter arising; (iii) Company shall have no access to the
Cash Collateral or the Cash Collateral Account (i.e., the Cash Collateral
Account shall be deemed “blocked”), until this Agreement has been terminated and
all Indebtedness has
 
 
 

--------------------------------------------------------------------------------

 
been paid in full or except as provided below; (iv) any interest (if any) that
may accrue on the Cash Collateral shall be held in the Cash Collateral Account,
and shall itself be deemed to be Cash Collateral; (v) during any Default Period,
Wells Fargo may, in Wells Fargo’s sole discretion, apply all or any portion of
the Cash Collateral to the Indebtedness; (vi) the Cash Collateral, Cash
Collateral Account, all interest that accrues (if any) on the Cash Collateral,
and all products and proceeds thereof shall be deemed to be “Collateral” under
this Agreement and the other Loan Documents; (vii) except as provided below,
Company shall not have any right to access the foregoing collateral so long as
this Agreement is in effect or any Indebtedness remains outstanding, Company
shall not transfer (or attempt to transfer) any such collateral to any Person,
and Company shall keep such collateral free and clear of all Liens (except in
favor Wells Fargo); and (viii) Company shall execute and/or deliver any
instruments, documents, assignments, security agreements, control agreements,
financing statements, and any other agreement that Wells Fargo may request to
evidence, maintain, perfect, and/or ensure the first priority of Wells Fargo’s
security interest in the foregoing collateral; provided that failure to execute
or deliver any such items shall not affect the foregoing grant of the security
interest in the foregoing collateral, and Wells Fargo shall be deemed to have a
duly perfected and first priority security interest in all such collateral at
all times.  Notwithstanding any provision to the contrary herein, the Cash
Collateral shall be released to Company upon satisfaction of the following
conditions precedent:  (a) Company shall deliver an Authenticated Record to
Wells Fargo each time Company requests a release of the Cash Collateral, which
Authenticated Record shall specify the amount of Cash Collateral to be released
and the date of such release of Cash Collateral (provided that such release date
shall be at least three (3) Business Days after receipt by Wells Fargo of the
Authenticated Record requesting such release of Cash Collateral and not more
than 10 days after receipt by Wells Fargo of the Authenticated Record); (b) no
Default Period shall be existing as of the date of any release of the Cash
Collateral; (c) the Cash Collateral shall be released in three tranches:  (x)
the initial release of Cash Collateral shall not exceed $2,500,000, (y) the
second release of Cash Collateral shall not exceed $1,250,000, and (z) the third
release of Cash Collateral shall be the remaining balance of the Cash
Collateral; (d) prior to the initial release of the Cash Collateral (in an
amount of up to $2,500,000 as requested by Company), Wells Fargo shall have
received Company’s Form 10-Q filed with the United States Securities and
Exchange Commission for the quarter ended September 30, 2010, and such 10-Q
shall demonstrate that Company remained in compliance with the financial
covenants set forth in Section 5.2 of this Agreement through (and including)
September 30, 2010; (e) the second release of Cash Collateral (in an amount of
up to $1,250,000 as requested by Company) shall occur on or after January 1,
2011, and only after each of the foregoing conditions precedent have been
satisfied and, in addition, receipt by Wells Fargo of the financial statements
of Company for the quarter ending December 31, 2010 and confirmation by Wells
Fargo that the financial covenants set forth in Section 5.2 of this Agreement
have been satisfied through (and including) December 31, 2010; and (f) the third
release of Cash Collateral (for the remaining balance of the Cash Collateral)
shall occur on or after April 1, 2011, and only after each of the foregoing
conditions precedent have been satisfied and, in addition, receipt by Wells
Fargo of the financial statements of Company for the quarter ending March 31,
2010 and confirmation by Wells Fargo that the financial covenants set
 
 
2

--------------------------------------------------------------------------------

 
forth in Section 5.2 of this Agreement have been satisfied through (and
including) March 31, 2010.”
 
2.             No Other Changes.  Except as explicitly amended by this
Amendment, all of the terms and conditions of the Credit Agreements shall remain
in full force and effect and shall apply to any advance or letter of credit
thereunder.
 
3.             Accommodation Fee.  Company shall pay Wells Fargo as of the date
hereof a fully earned, non-refundable accommodation fee in the amount of $25,000
in consideration of Wells Fargo’s execution and delivery of this Amendment (the
“Accommodation Fee”).
 
4.             Conditions Precedent.  This Amendment shall be effective when
Wells Fargo shall have received an executed original of this Amendment, together
with each of the following, each in substance and form acceptable to Wells Fargo
in its sole discretion:
 
4.1           A Certificate of the Secretary of Company certifying as to (i) the
resolutions of the board of directors of Company approving the execution and
delivery of this Amendment, (ii) the fact that the certificate of incorporation
and bylaws of Company, which were certified and delivered to Wells Fargo
pursuant to the Certificate of Authority of Company’s secretary or assistant
secretary dated February 9, 2009, continue in full force and effect and have not
been amended or otherwise modified except as set forth in the Certificate to be
delivered, and (iii) the fact that the officers and agents of Company who have
been certified to Wells Fargo, pursuant to the Certificate of Authority of
Company’s secretary or assistant secretary dated February 9, 2009, as being
authorized to sign and to act on behalf of Company continue to be so authorized;
 
4.2           Consent and approval of this Amendment by the Export Import Bank
of the United States, if required by Wells Fargo;
 
4.3           The Acknowledgement and Agreement of Guarantor set forth at the
end of this Amendment, duly executed by Guarantor;
 
4.4           Payment of the Accommodation Fee described in Section 3 of this
Amendment; and
 
4.5           Such other matters as Wells Fargo may require.
 
5.           Representations and Warranties.  Company hereby represents and
warrants to Wells Fargo as follows:
 
5.1           Company has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments have been duly executed and delivered by Company and
constitute the legal, valid and binding obligation of Company, enforceable in
accordance with their terms.
 
5.2           The execution, delivery and performance by Company of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any
 
 
3

--------------------------------------------------------------------------------

 
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (ii) violate any provision of any law, rule or regulation
or of any order, writ, injunction or decree presently in effect, having
applicability to Company, or the certificate of incorporation or bylaws of
Company, or (iii) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other agreement, lease or
instrument to which Company is a party or by which it or its properties may be
bound or affected.
 
5.3           All of the representations and warranties contained in Section 4
of, and Exhibit D to, the Credit Agreements are true and correct on and as of
the date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date (in which
case they shall continue to be true and correct as of such earlier date).
 
6.           References.  All references in the Credit Agreements to “this
Agreement” shall be deemed to refer to the relevant Credit Agreement as amended
hereby; and any and all references in the Security Documents to the Credit
Agreements shall be deemed to refer to the relevant Credit Agreement as amended
hereby.
 
7.           No Waiver.  The execution of this Amendment and the acceptance of
all other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or Event of Default under the Credit Agreements or a
waiver of any breach, default or event of default under any Security Document or
other document held by Wells Fargo, whether or not known to Wells Fargo and
whether or not existing on the date of this Amendment.
 
8.           Release.  Company and the Guarantor signing the Acknowledgment and
Agreement of Guarantor set forth below hereby absolutely and unconditionally
release and forever discharge Wells Fargo, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys, and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which Company or Guarantor has
had, now has or has made claim to have against any such person for or by reason
of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.  It is the intention of the Company and Guarantor in executing this
release that the same shall be effective as a bar to each and every claim,
demand and cause of action specified and in furtherance of this intention the
Company and Guarantor each waives and relinquishes all rights and benefits under
Section 1542 of the Civil Code of the State of California, which provides:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action
 
 
4

--------------------------------------------------------------------------------

 
and agree that this instrument shall be and remain effective in all respects
notwithstanding any such differences or additional facts.
 
9.           Costs and Expenses.  Company hereby reaffirms its agreement under
the Credit Agreements to pay or reimburse Wells Fargo on demand for all costs
and expenses incurred by Wells Fargo in connection with the Loan Documents,
including, without limitation, all reasonable fees and disbursements of legal
counsel.  Without limiting the generality of the foregoing, Company specifically
agrees to pay all reasonable fees and disbursements of counsel to Wells Fargo
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto.  Company
hereby agrees that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by Company, make a loan to Company
under the Credit Agreements, or apply the proceeds of any loan, for the purpose
of paying any such reasonable fees, disbursements, costs and expenses and the
fee set forth in Section 3 of this Amendment.
 
10.           Miscellaneous.  This Amendment and the Acknowledgment and
Agreement of Guarantor may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument.  Transmission by facsimile or “pdf” file of an executed counterpart
of this Amendment shall be deemed to constitute due and sufficient delivery of
such counterpart.  Any party hereto may request an original counterpart of any
party delivering such electronic counterpart.  This Amendment and the rights and
obligations of the parties hereto shall be construed in accordance with, and
governed by, the laws of the State of California.  In the event of any conflict
between this Amendment and the Credit Agreements, the terms of this Amendment
shall govern.  The Export-Import Bank of the United States shall be an express
intended beneficiary of this Amendment.
 
[Signatures on next page]
 


 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
 
WELLS FARGO BANK,
NATIONAL ASSOCIATION

 
 
By: /s/ Michael White
Print Name: Michael White
Title: Assistant Vice President
 
 
CAPSTONE TURBINE CORPORATION
 

 
 
By: /s/ Edward I. Reich
Print Name: Edward I. Reich
Its: Executive Vice President and
Chief Financial Officer
 
 


 

 
6

--------------------------------------------------------------------------------

 
ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR
 
 


 
The undersigned, a guarantor of the indebtedness of Capstone Turbine Corporation
(“Company”) to Wells Fargo Bank, National Association (as more fully defined in
the Amendment, “Wells Fargo”), acting through its Wells Fargo Business Credit
operating division, pursuant to the separate Guaranty dated February 9, 2009
(“Guaranty”), hereby (i) acknowledges receipt of the foregoing Amendment;
(ii) consents to the terms (including without limitation the release set forth
in Section 8 of the Amendment) and execution and performance thereof;
(iii) reaffirms all obligations to Wells Fargo pursuant to the terms of the
Guaranty; and (iv) acknowledges that Wells Fargo may amend, restate, extend,
renew or otherwise modify the Credit Agreements and any indebtedness or
agreement of the Company, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under
the Guaranty for all of the Company’s present and future indebtedness to Wells
Fargo.


 
CAPSTONE TURBINE INTERNATIONAL, INC.

 
 
By: /s/ Edward I. Reich
Print Name: Edward I. Reich
Title: Executive Vice President and
Chief Financial Officer
 
 


 

 
7

--------------------------------------------------------------------------------

 
